UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-2438


DONNELL LASHON PEELE,

                     Plaintiff - Appellant,

              v.

KILOLO KIJAKAZI, Acting Commissioner of Social Security,

                     Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Graham C. Mullen, Senior District Judge. (3:20-cv-00269-GCM-DCK)


Submitted: March 24, 2022                                         Decided: March 28, 2022


Before MOTZ, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donnell Lashon Peele, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Donnell Peele appeals the district court’s order accepting the recommendation of

the magistrate judge and upholding the Administrative Law Judge’s (ALJ) denial of Peele’s

applications for disability insurance benefits and supplemental security income. Liberally

construing his informal brief, see Erickson v. Pardus, 551 U.S. 89, 94 (2007), Peele argues

that there were irregularities in his hearing before the ALJ that invalidated the ALJ’s

decision. However, Peele did not raise this issue before the district court, and he has

therefore waived any arguments on this point on appeal. Hicks v. Ferreyra, 965 F.3d 302,

310 (4th Cir. 2020) (noting we generally do not consider arguments raised for the first time

on appeal).      Moreover, after reviewing the remainder of Peele’s informal brief, we

conclude that Peele has forfeited appellate review of the district court’s order. See 4th Cir.

R. 34(b); Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (limiting our review to

issues preserved in informal brief); Grayson O Co. v. Agadir Int’l, LLC, 856 F.3d 307, 316

(4th Cir. 2017) (“A party waives an argument by failing to present it in its opening brief or

by failing to develop its argument—even if its brief takes a passing shot at the issue.”

(cleaned up)).

       We therefore affirm the district court’s judgment upholding the denial of benefits.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED



                                              2